Citation Nr: 1435149	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2014, the Board remanded this matter for additional development.

For the reason set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although further delay is regrettable, additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2014 remand, the Board noted that in a January 2014 statement, the Veteran, through his representative had raised the issue of entitlement to service connection for rheumatoid arthritis and/or Reiter's syndrome and that the AOJ was to develop and adjudicate the newly raised claim.  However, the AOJ only issued a July 2014 supplemental statement of the case (SSOC) that readjudicated the claim for a TDIU that was on appeal and merely noted that, while the Veteran had submitted a private medical statement noting treatment for rheumatoid arthritis, he was not service-connected for such disability.  Hence, consistent with the prior remand, the AOJ must first adjudicate the claim for service connection for rheumatoid arthritis and/or Reiter's syndrome that is inextricably intertwined with the TDIU issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Develop and adjudicate the claim for service connection for rheumatoid arthritis and/or Reiter's syndrome.  Ensure that the Veteran and his representative are notified of any determination and advise them of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the claims file.  

2.  Then, readjudicate the TDIU issue on appeal.  If the TDIU benefit remains denied, the Veteran and his representative should be issued a SSOC and allow the appropriate time for response. Then, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

